Case 1:21-cv-07695 Document 1-1 Filed 09/15/21 Page 1 of 27




EXHIBIT 
9/7/21, 4:05 PM           Case 1:21-cv-07695 Document 1-1
                                                       TermsFiled  09/15/21
                                                            of Service USA  Page 2 of 27
       Home (/Consumers/S/)             Order With DoorDash (Http://Doordash.Com)   Delivery Support (Https://Www.Door

                                      (https://help.doordash.com/consumers)

                                                                                                     English (US)




    United States


                                    Terms and Conditions - United States
                                                         DoorDash Consumers




   Terms and Conditions Agreement
   Eàective: March 29, 2021

   PLEASE READ THE TERMS AND CONDITIONS CAREFULLY. THE TERMS AND CONDITIONS
   (““AGREEMENT”) CONSTITUTE A LEGAL AGREEMENT BETWEEN YOU AND DOORDASH, INC., A
   DELAWARE CORPORATION, AND ITS SUBSIDIARIES AND AFFILIATED COMPANIES,
   INCLUDING CAVIAR, LLC (COLLECTIVELY, “DOORDASH,” “WE,” “US,” OR “OUR”).

   SECTIO
        ON 12 (https://www.doordash.com/terms/#section12) OF THIS
                                                                S AGREEMENT CONTAINNS
   PROVIS
        SIO
          ONS THAT GOVERN HOW CLAIM      MS THAT YOU AND WE HAVE AGAIN   NST EACH OTHER
   ARE RESOLVED, IN NCLUDIN NG, WIT
                                  THOUT LIMMIT
                                             TATIO
                                                 ON, ANY CLAIM MS THAT AROSE OR WERE
   ASSERTED BEFORE THE EFFECTIV
                              VE DATE OF THIS
                                            S AGREEMENT. INN PARTIC
                                                                  CULAR, SECTIO
                                                                              ON 12
   SETS FORTH OUR ARBIT
                      TRATIO
                           ON AGREEMENT WHIC  CH WIL
                                                   LL, WIT
                                                         TH LIM
                                                              MIT
                                                                TED EXCEPTIO
                                                                           ONS,
   REQUIR
        RE DIS
             SPUTES BETWEEN US TO BE SUBMITTTED TO BIN
                                                     NDIN
                                                        NG AND FIN
                                                                 NAL ARBITTRATIOON.
   UNLESS YOU OPT OUT OF THE ARBIT
                                 TRATIO
                                      ON AGREEMENT: (1) YOU WIL
                                                              LL ONLY BE PERMIT T TED
   TO PURSUE CLAIM
                 MS AND SEEK RELIE
                                 EF AGAIN
                                        NST US ON AN IN
                                                      NDIV
                                                         VID
                                                           DUAL BASIS
                                                                    S, NOT AS A
   PLAIN
       NTIF
          FF OR CLASS MEMBER IN N ANY CLASS OR REPRESENTATIV   VE ACTIO
                                                                      O N OR
   PROCEEDIN NG, EXCEPT AS SET FORTH IN
                                      N SECTIO
                                             ON 12(G); AND (2) YOU ARE WAIVVIN
                                                                             NG YOUR
   RIG
     GHT TO SEEK RELIE
                     EF IN
                         N A COURT OF LAW AND TO HAVE A JURY TRIAAL ON YOUR CLAIMMS.
   THE ARBIT
           TRATIO
                ON AGREEMENT COULD AFFECT YOUR RIG     GHT TO PARTIC
                                                                   CIP
                                                                     PATE IN
                                                                           N PENDIN
                                                                                  NG
   PROPOSED CLASS ACTIO  ON LIT
                              TIG
                                GATIO
                                    ON. PLEASE SEE SECTIO
                                                        ON 12 FOR MORE IN
                                                                        NFORMATIO ON
   REGARDINNG THISS ARBIT
                        TRATIOON AGREEMENT, THE POSSIBBLE EFFECTS OF THIS
                                                                        S ARBITTRATIO
                                                                                    ON
   AGREEMENT, AND HOW TO OPT OUT OF THE ARBIT
                                            TRATIO
                                                 ON AGREEMENT.



   1. Ac
      Accceptance of this Ag
                          Agrreement
https://help.doordash.com/consumers/s/terms-and-conditions-us?language=en_US                                        1/26
9/7/21, 4:05 PM           Case 1:21-cv-07695 Document 1-1
                                                       TermsFiled  09/15/21
                                                            of Service USA  Page 3 of 27

   DoorDash, including its wholly-owned subsidiary Caviar, provides an online marketplace connection,
   using web-based technology that connects you and other consumers, restaurants and/or other
   businesses and independent delivery contractors (“Contractors”).ccDoorDash’s software permits
   consumers to place orders for food and/or other goods from various restaurants and businesses,
   either for delivery or pickup (the “Software”). Once a delivery order is made, the Software notiáes
   Contractors that a delivery opportunity is available and the Software facilitates completion of the
   delivery to the consumer. Once a pickup order is made, the Software communicates with the
   customer regarding the availability of the order for pickup. DoorDash is not a restaurant, delivery
   service, or food preparation business.

   If you access any of our websites located at https://www.doordash.com/ (https://www.doordash.com/)
   and https://trycaviar.com, install or use our DoorDash or Caviar mobile application, install or use any
   other software supplied by DoorDash, or access any information, function, or service available or
   enabled by DoorDash (each, a “Ser vice” and collectively, the “Ser vices”), or complete the DoorDash
   account registration process, you, your heirs, assigns, and successors (collectively, “you” or “your”)
   hereby represent and warrant that:c

   (a) you have read, understand, and agree to be bound by this Agreement;c

   (b) you are of legal age in the jurisdiction in which you reside to form a binding contract with
   DoorDash; andc

   (c) you have the authority to enter into the Agreement personally and, if applicable, on behalf of any
   organization on whose behalf you have created an account and to bind such organization to the
   Agreement.

   The terms “User” and “Users” refer to all individuals and other persons who access or use the Services,
   including, without limitation, any organizations that register accounts or otherwise access or use the
   Services through their respective representatives. Except as otherwise provided in this Agreement, if
   you do not agree to be bound by the Agreement, you may not access or use the Services.


   2. Modi
        diáácations
   Subject to Section 12(k) of this Agreement, DoorDash reserves the right to modify the terms and
   conditions of this Agreement or its policies relating to the Software or Services at any time, eàective
   upon posting of an updated version of this Agreement through the Services. You should regularly
   review this Agreement, as your continued use of the Services after any such changes constitutes your
   agreement to such changes.


   3. Addi
      Addittional Terms and Poliicies


https://help.doordash.com/consumers/s/terms-and-conditions-us?language=en_US                                2/26
9/7/21, 4:05 PM           Case 1:21-cv-07695 Document 1-1
                                                       TermsFiled  09/15/21
                                                            of Service USA  Page 4 of 27

   By using the Services, you agree to be bound by this Agreement and acknowledge and agree to the
   collection, use, and disclosure of your personal information in accordance with DoorDash’s Privacy
   Policy (https://www.doordash.com/privacy/), which is incorporated in this Agreement by reference.
   You also agree to abide by any additional DoorDash policies for Users that are published on our
   website or mobile application.ccCertain features of our Services may be subject to additional terms and
   conditions, which are incorporated herein by reference.



   4. Ru
      Rule
         es and Pr
                Pro
                  ohibi
                     bittions
   Without limiting other rules and prohibitions in this Agreement, by using the Services, you agree that:

   (a) You will only use the Services for lawful purposes; you will not use the Services for sending or
   storing any unlawful material or for deceptive or fraudulent purposes; and you will not engage in
   conduct that harms other Users, DoorDash employees, or our community.

   (b) You will only use the Services in accordance with all applicable laws, including copyrights, trade
   secrets, or other rights of any third party, including privacy or publicity rights.

   (c) You will only access the Services using means explicitly authorized by DoorDash.

   (d) You will not use another User’s account, impersonate any person or entity, or forge or manipulate
   headers or identiáers to disguise the origin of any content transmitted through the Services.

   (e) You will not use the Services to cause nuisance, annoyance or inconvenience.

   (f) You will not use the Services, or any content accessible through the Services, for any commercial
   purpose, including but not limited to contacting, advertising to, soliciting or selling to, any Merchant,
   User or Contractor, unless DoorDash has given you prior permission to do so in writing.

   (g) You will not copy or distribute the Software or any content displayed through the Services,
   including Merchants’ menu content and reviews, for republication in any format or media.

   (h) You will not compile, directly or indirectly, any content displayed through the Services except for
   your personal, noncommercial use.

   (i) The information you provide to us when you register an account or otherwise communicate with us
   is accurate, you will promptly notify us of any changes to such information, and you will provide us with
   whatever proof of identity we may reasonably request.

   (j) You will keep secure and conádential your account password or any identiácation credentials we
   provide you which allows access to the Services.




https://help.doordash.com/consumers/s/terms-and-conditions-us?language=en_US                                   3/26
9/7/21, 4:05 PM           Case 1:21-cv-07695 Document 1-1
                                                       TermsFiled  09/15/21
                                                            of Service USA  Page 5 of 27

   (k) You will use the Software and Services only for your own use and will not directly or indirectly resell,
   license or transfer the Software, Services or content displayed by the Services to a third party.

   (l) You will not use the Services in any way that could damage, disable, overburden or impair any
   DoorDash server, or the networks connected to any DoorDash server.

   (m) You will not attempt to gain unauthorized access to the Services and/or to any account, resource,
   computer system, and/or network connected to any DoorDash server.

   (n) You will not probe, scan, or test the vulnerability of any system or network or breach or circumvent
   any security or authentication measures DoorDash may use to prevent or restrict access to the
   Services or use of the Services or the content therein.

   (o) You will not deep-link to our websites or access our websites manually or with any robot, spider,
   web crawler, extraction software, automated process and/or device to scrape, copy, index, frame, or
   monitor any portion of our websites or any content on our websites.

   (p) You will not scrape or otherwise conduct any systematic retrieval of data or other content from the
   Services.

   (q) You will not try to harm other Users, DoorDash, or the Services in any way whatsoever.

   (r) You will not engage in threatening, harassing, racist, sexist or any other behavior that DoorDash
   deems inappropriate when using the Services.c

   (s) You will report any errors, bugs, unauthorized access methodologies or any breach of our
   intellectual property rights that you uncover in your use of the Services.

   (t) You will not abuse our promotional or credit code system, including by redeeming multiple
   coupons at once or by opening multiple accounts to beneát from oàers available only to árst-time
   users.

   (u) You will not attempt to undertake any of the foregoing.

   In the event that we believe or determine that you have breached any of the aforementioned, we
   reserve the right to suspend and/or permanently deactivate your account at our sole discretion.



   5.. Co
       Con
         ntractors and Merchants Ar
                                 Are
                                   e In
                                      nde
                                        dep
                                          pende
                                             dennt
   You understand and agree that DoorDash provides a technology platform connecting you with
   independent food service providers and others that provide the products oàered through the
   Services (“M
              Merchants”), and independent third-party contractors who provide delivery services
   (“C
     Contractors”). You acknowledge and agree that DoorDash does not itself prepare food or oàer

https://help.doordash.com/consumers/s/terms-and-conditions-us?language=en_US                                  4/26
9/7/21, 4:05 PM           Case 1:21-cv-07695 Document 1-1
                                                       TermsFiled  09/15/21
                                                            of Service USA  Page 6 of 27
   delivery services, and has no responsibility or liability for the acts or omissions of any Merchant or any
   Contractor. Merchant is the retailer; the services oàered by DoorDash pursuant to this Agreement do
   not include any retail services or any food preparation services. DoorDash is not in the delivery
   business nor is it a common carrier. DoorDash provides a technology platform facilitating the
   transmission of orders by Users to Merchants for pickup or delivery by Contractors. DoorDash will not
   assess or guarantee the suitability, legality or ability of any Contractor or Merchant. You agree that
   DoorDash is not responsible for the Merchants’ food preparation or the safety of the food or whether
   the photographs or images displayed through the Services accurately reflect the food prepared by
   the Merchants and/or delivered by the Contractor, and does not verify Merchants’ compliance with
   applicable laws or regulations. DoorDash has no responsibility or liability for acts or omissions by any
   Merchant or Contractor.c

   You agree that the goods that you purchase will be prepared by the Merchant you have selected, that
   title to the goods passes from the Merchant to you at the Merchant’s location, and that, for delivery
   orders, the Contractor will be directed by your instructions to transport the products to your
   designated delivery location. You agree that neither the Contractor nor DoorDash holds title to or
   acquires any ownership interest in any goods that you order through the Services.



   6. User Ac
           Acccount
   You may be required to register for an account to use parts of the Services. You must provide
   accurate, current, and complete information during the registration process and at all other times
   when you use the Services, and to update the information to keep it accurate, current, and complete.
   You are the sole authorized user of any account you create through the Services. You are solely and
   fully responsible for all activities that occur under your password or account. You agree that you shall
   monitor your account to prevent use by minors, and you will accept full responsibility for any
   unauthorized use of your password or your account. You may not authorize others to use your User
   status, and you may not assign or otherwise transfer your User account to any other person or entity.
   Should you suspect that any unauthorized party may be using your password or account, you will
   notify DoorDash immediately. DoorDash will not be liable and you may be liable for losses, damages,
   liability, expenses, and fees incurred by DoorDash or a third party arising from someone else using
   your account, regardless of whether you have notiáed us of such unauthorized use. If you provide any
   information that is untrue, inaccurate, not current, or incomplete, or DoorDash has reasonable
   grounds to suspect that such information is untrue, inaccurate, not current, or incomplete, DoorDash
   has the right to suspend or terminate your account and refuse any and all current or future use of the
   Services (or any portion thereof). We may enable or require you to use a single pair of login credentials
   to use the DoorDash and/or Caviar services. You agree not to create an account or use the Services if
   you have been previously removed by DoorDash, or if you have been previously banned from use of
   the Services.



https://help.doordash.com/consumers/s/terms-and-conditions-us?language=en_US                                5/26
9/7/21, 4:05 PM           Case 1:21-cv-07695 Document 1-1
                                                       TermsFiled  09/15/21
                                                            of Service USA  Page 7 of 27
   7. User Co
           Conntent
   (a) User Content. DoorDash may provide you with interactive opportunities through the Services,
   including, by way of example, the ability to post User ratings and reviews (collectively, “User
   Content”). You represent and warrant that you are the owner of, or otherwise have the right to
   provide, all User Content that you submit, post and/or otherwise transmit through the Services. You
   further represent and warrant that any User Content that you submit, post and/or otherwise transmit
   through the Services (i) does not violate any third-party right, including any copyright, trademark,
   patent, trade secret, privacy right, right of publicity, or any other intellectual property or proprietary
   right; (ii) does not contain material that is false, intentionally misleading, or defamatory; (iii) does not
   contain any material that is unlawful; (iv) does not violate any law or regulation; and (v) does not
   violate this Agreement. You hereby grant DoorDash a perpetual, irrevocable, transferable, fully paid,
   royalty-free, non-exclusive, worldwide, fully sublicenseable right and license to use, copy, display,
   publish, modify, remove, publicly perform, translate, create derivative works, distribute and/or
   otherwise use the User Content in connection with DoorDash’s business and in all forms now known
   or hereafter invented (“Uses”), without notiácation to and/or approval by you. You further grant
   DoorDash a license to use your username, árst name and last initial, and/or other User proále
   information, including without limitation, your ratings history, to attribute User Content to you in
   connection with such Uses, without notiácation or approval by you. You agree that this license
   includes the right for other Users to access and use your User Content in conjunction with
   participation in the Services and as permitted through the functionality of the Services. In the interest
   of clarity, the license granted to DoorDash herein shall survive termination of the Services or your
   account. DoorDash reserves the right in its sole discretion to remove or disable access to any User
   Content from the Services, suspend or terminate your account at any time, or pursue any other
   remedy or relief available under equity or law if you post any User Content that violates this
   Agreement or any community or content guidelines we may publish or that we consider to be
   objectionable for any reason. You agree that DoorDash may monitor and/or delete your User Content
   (but does not assume the obligation) for any reason in DoorDash’s sole discretion. DoorDash may also
   access, read, preserve, and disclose any information as DoorDash reasonably believes is necessary to
   (a) satisfy any applicable law, regulation, legal process, or governmental request, (b) enforce this
   Agreement, including investigation of potential violations hereof, (c) detect, prevent, or otherwise
   address fraud, security, or technical issues, (d) respond to User support requests, or (e) protect the
   rights, property or safety of DoorDash, its Users and the public.

   (b) Feedback. You agree that any submission of any ideas, suggestions, and/or proposals to DoorDash
   through its suggestion, feedback, wiki, forum or similar pages (“Feedback”) is at your own risk and that
   DoorDash has no obligations (including without limitation, obligations of conádentiality) with respect
   to such Feedback. You represent and warrant that you have all rights necessary to submit the
   Feedback and you hereby grant to DoorDash a perpetual, irrevocable, transferable, fully paid, royalty-




https://help.doordash.com/consumers/s/terms-and-conditions-us?language=en_US                                  6/26
9/7/21, 4:05 PM           Case 1:21-cv-07695 Document 1-1
                                                       TermsFiled  09/15/21
                                                            of Service USA  Page 8 of 27
   free, non-exclusive, worldwide, fully sublicenseable right and license to use, copy, display, publish,
   modify, remove, publicly perform, translate, create derivative works, distribute and/or otherwise use
   such Feedback.

   (c) Ratings and Reviews. To the extent that you are asked to rate and post reviews of Merchants or
   other businesses (“Ratings” and “Reviews”), such Ratings and Reviews are considered User Content
   and are governed by this Agreement. Ratings and Reviews are not endorsed by DoorDash and do not
   represent the views of DoorDash or its aâliates. DoorDash shall have no liability for Ratings and
   Reviews or for any claims for economic loss resulting from such Ratings and Reviews. Because we
   strive to maintain a high level of integrity with respect to Ratings and Reviews posted or otherwise
   made available through the Services, you agree that: (i) you will base any Rating or Review on árst-
   hand experience with the Merchant or business; (ii) you will not provide a Rating or Review for any
   Merchant or business for which you have an ownership interest, employment relationship or other
   aâliation or for any of that company’s competitors; (iii) you will not submit a Rating or Review in
   exchange for payment, free food items, or other beneáts from a Merchant or business; (iv) any Rating
   or Review you submit will comply with the Federal Trade Commission’s Guides Concerning the Use of
   Endorsements and Testimonials in Advertising; and (v) your Rating or Review will comply with the
   terms of this Agreement. If we determine, in our sole discretion, that any Rating or Review could
   diminish the integrity of the Ratings and Reviews or otherwise violates this Agreement, we may
   remove such User Content without notice.



   8. Co
      Commmunications with Do
                           Doo
                             orDa
                               Dassh
   By creating a DoorDash account, you electronically agree to accept and receive communications
   from DoorDash, Contractors, or third parties providing services to DoorDash including via email, text
   message, calls, and push notiácations to the cellular telephone number you provided to DoorDash.
   You understand and agree that you may receive communications generated by automatic telephone
   dialing systems and/or which will deliver prerecorded messages sent by or on behalf of DoorDash, its
   aâliated companies and/or Contractor, including but not limited to communications concerning
   orders placed through your account on the Services. Message and data rates may apply. If you do not
   wish to receive promotional emails, text messages, or other communications, you may change your
   notiácation preferences by accessing Settings in your account. To opt out of receiving promotional
   text messages from DoorDash, you must reply “STOP” from the mobile device receiving the
   messages. For purposes of clarity, delivery text messages between you and Dashers are transactional
   text messages, not promotional text messages.c



   9. E-S
       -SIG
          GN Di
             Dissclo
                   osure



https://help.doordash.com/consumers/s/terms-and-conditions-us?language=en_US                                7/26
9/7/21, 4:05 PM           Case 1:21-cv-07695 Document 1-1
                                                       TermsFiled  09/15/21
                                                            of Service USA  Page 9 of 27

   By creating a DoorDash account, you also consent to the use of an electronic record to document
   your agreement. You may withdraw your consent to the use of the electronic record by emailing
   DoorDash at privacy@doordash.com with “Revoke Electronic Consent” in the subject line.

   To view and retain a copy of this disclosure, you will need (i) a device (such as a computer or mobile
   phone) with a web browser and Internet access and (ii) either a printer or storage space on such
   device. For a free paper copy, or to update our records of your contact information, email DoorDash at
   privacy@doordash.com with contact information and your mailing address.



   10.. In
   10    ntelle
              ectual Pr
                     Prooperty Ownership
   DoorDash alone (and its licensors, where applicable) shall own all right, title and interest, including all
   related intellectual property rights, in and to the Software and the Services. This Agreement is not a
   sale and does not convey to you any rights of ownership in or related to the Software or the Services,
   or any intellectual property rights owned by DoorDash. DoorDash names, DoorDash logos, and the
   product names associated with the Software and Services are trademarks of DoorDash or third
   parties, and no right or license is granted to use them. You agree that you will not remove, alter or
   obscure any copyright, trademark, service mark or other proprietary rights notices incorporated in or
   accompanying the Software or the Services.



   11. Payment Terms
   (a) Prices & Charges. You understand that: (a) the prices for menu or other items displayed through
   the Services may diàer from the prices oàered or published by Merchants for the same menu or other
   items and/or from prices available at third-party websites and that such prices may not be the lowest
   prices at which the menu or other items are sold; (b) DoorDash has no obligation to itemize its costs,
   proáts or margins when publishing such prices; and (c) DoorDash reserves the right to change such
   prices at any time, at its discretion. For certain transactions, the subtotals shown at checkout are
   estimates that may be higher or lower depending on the ánal in- store totals. In those situations,
   DoorDash reserves the right to charge your payment method the ánal price after checkout. You are
   liable for all transaction taxes on the Services provided under this Agreement (other than taxes based
   on DoorDash’s income). In the event that the charge to your payment method may incorrectly diàer
   from the total amount, including subtotal, fees, and gratuity, displayed to you at checkout and/or after
   gratuity is selected, DoorDash reserves the right to make an additional charge to your payment
   method after the initial charge so that the total amount charged is consistent with the total amount
   displayed to you at checkout and/or after gratuity is selected. All payments will be processed by
   DoorDash or its payments processor, using the preferred payment method designated in your
   account. If your payment details change, your card provider may provide us with updated card details.



https://help.doordash.com/consumers/s/terms-and-conditions-us?language=en_US                                     8/26
9/7/21, 4:05 PM          Case 1:21-cv-07695 Document 1-1   Filed
                                                       Terms       09/15/21
                                                             of Service USA Page 10 of 27
   We may use these new details or details from other cards on ále in order to help prevent any
   interruption to your Use of the Services. If you would like to use a diàerent payment method or if there
   is a change in payment method, please update your billing information.

   (b) No Refunds. Charges paid by you for completed and delivered orders are ánal and non-
   refundable. DoorDash has no obligation to provide refunds or credits, but may grant them, in each
   case in DoorDash’s sole discretion.

   (c) Promotional Oàers and Credits. DoorDash, at its sole discretion, may make promotional oàers with
   diàerent features and diàerent rates to any User. These promotional oàers are subject to the terms of
   this Agreement and may be valid only for certain Users as indicated in the oàer. You agree that
   promotional oàers: (i) may only be used by the intended audience, for the intended purpose, and in a
   lawful manner; (ii) may not be duplicated, sold or transferred in any manner, or made available to the
   general public, unless expressly permitted by DoorDash; (iii) are subject to the speciác terms that
   DoorDash establishes for such promotional oàer; (iv) cannot be redeemed for cash or cash
   equivalent; and (v) are not valid for use after the date indicated in the oàer or in DoorDash’s Terms and
   Conditions for Promotional Oàers and Credits. DoorDash reserves the right to withhold or deduct
   credits or beneáts obtained through a promotion in the event that DoorDash determines or believes
   that the redemption of the promotion or receipt of the credit or beneát was in error, fraudulent, illegal,
   or in violation of the applicable promotion terms or this Agreement. DoorDash reserves the right to
   modify or cancel an oàer at any time. DoorDash’s Terms and Conditions for Promotional Oàers and
   Credits (the current version of which is available at http://drd.sh/rtb7p2/ (http://drd.sh/rtb7p2/) and
   which is incorporated in this Agreement by reference) apply to all promotional oàers. You agree that
   we may change DoorDash’s Terms and Conditions for Promotional Oàers and Credits at any time.
   DoorDash may also oàer gratuitous credits, which can be used for the Services. Any credit issued by
   DoorDash is valid for 6 months from the date of issue except to the extent prohibited under
   applicable law and may not be redeemed for cash or cash equivalent. Upon expiration, credits will be
   removed from your account. Expired credits are no longer redeemable and cannot be used towards
   any order. Credits issued through a User’s DoorDash and Caviar account may only be redeemed
   through that respective brand’s Services.

   (d) Fees for Services. DoorDash may change the fees for our Services as we deem necessary or
   appropriate for our business, including but not limited to Delivery Fees, Service Fees, Small Order
   Fees, and Surge Fees.ccDoorDash may also charge merchants fees on orders that you place through
   the Services, including commissions and other fees, and may change those merchant fees as we
   deem necessary or appropriate for our business or to comply with applicable law.

   (e) Referral Program. DoorDash’s Referral Program Terms and Conditions are available at
   https://www.doordash.com/referral-terms/ (https://www.doordash.com/referral-terms/) (“Referral
   Program”). Under the Referral Program, DoorDash oàers its registered Users in good standing the
   opportunity to earn gratuitous DoorDash credits as promotional rewards by inviting their eligible
   friends to register as new DoorDash Users and place their initial order through the Services by using a
https://help.doordash.com/consumers/s/terms-and-conditions-us?language=en_US                                9/26
9/7/21, 4:05 PM          Case 1:21-cv-07695 Document 1-1   Filed
                                                       Terms       09/15/21
                                                             of Service USA Page 11 of 27
   unique referral ID link (““Personal Link”). For each Qualiáed Referral (as deáned in the Referral
   Program) generated through a User’s Personal Link, the User may receive a gratuitous credit as
   speciáed on DoorDash’s Referral Program page. You agree that we may change the terms and
   conditions of the Referral Program or terminate the Referral Program at any time.

   (f) DashPass Subscriptions.c

   General: DashPass is an automatically renewing subscription requiring recurring payments. A
   DashPass subscription grants you access to reduced fees on orders placed through the Services for
   eligible restaurants with a minimum subtotal as stated when you sign up (excluding taxes and tips)
   (“Reduced Fees”). Reduced Fees and other DashPass beneáts may be redeemed only at eligible
   restaurants, as indicated through the Services. DoorDash reserves the right to change whether a
   restaurant is eligible for DashPass at any time with or without notice. DashPass orders are subject to
   delivery driver and geographic availability, and taxes may apply to the cost of the items you order. You
   may provide an optional gratuity. Depending on the conditions as stated when you sign up, Service
   Fees and other fees may apply. We reserve the right to add and modify fees as discussed in this
   Section. Your DashPass beneáts will extend to both DoorDash and Caviar when you register for a
   DashPass subscription.c

   DashPass is oàered for a monthly or yearly fee payable at the start of the relevant period. By signing
   up for DashPass and providing DoorDash with your payment account information, you agree that: (a)
   you will be charged your árst DashPass subscription fee and any applicable taxes on the date you
   purchase your DashPass subscription; (b) you authorize DoorDash and its service providers to store
   your payment method for the purpose of executing future DashPass auto-renewal transactions; (c)
   UNLESS YOU CANCEL, BY DEFAULT (AND WITH PRIOR NOTICE ONLY TO THE EXTENT
   REQUIRED BY APPLICABLE LAW), YOUR DASHPASS SUBSCRIPTION WILL AUTOMATICALLY
   RENEW AT THE END OF THE THEN-CURRENT SUBSCRIPTION PERIOD, and (d) AT THE TIME OF
   RENEWAL, DOORDASH WILL AUTOMATICALLY CHARGE THE THEN-CURRENT DASHPASS FEE
   AND ANY APPLICABLE TAXES TO AN ELIGIBLE PAYMENT METHOD THAT WE HAVE ON FILE
   FOR YOU. If your payment details change, your card provider may provide us with updated card
   details. We may use these new details or details from other cards on ále in order to help prevent any
   interruption to your DashPass subscription. If you would like to use a diàerent payment method or if
   there is a change in payment method, please update your billing information.c

   Corporate DashPass Subscriptions: Notwithstanding any other provision in these terms, you may be
   eligible for a complimentary DashPass subscription when your employer registers for a Corporate
   DashPass Subscription. If you have a complimentary DashPass subscription through your employer,
   your account will begin and end in accordance with the terms of your employer’s corporate
   subscription unless your subscription is otherwise cancelled. To receive the subscription beneáts, you
   must register using your corporate email address and be an authorized user added by your employer,
   and then click the activation button.c


https://help.doordash.com/consumers/s/terms-and-conditions-us?language=en_US                              10/26
9/7/21, 4:05 PM          Case 1:21-cv-07695 Document 1-1   Filed
                                                       Terms       09/15/21
                                                             of Service USA Page 12 of 27

   Trial or Promotional Subscriptions: From time to time, DoorDash oàers some customers trial or other
   promotional subscriptions to DashPass. Such trial or promotional subscriptions are subject to this
   Agreement and the DoorDash Terms and Conditions for Promotional Oàers and Credits except as
   otherwise stated in the promotional oàer. When your free trial period has expired, your subscription
   will automatically convert into a paid DashPass subscription, and DoorDash will bill you the applicable
   fee. If you cancel DashPass before the trial period has expired, DoorDash will not charge you for the
   DashPass subscription. If you purchase a DashPass subscription with a promotional code, each time
   your DashPass subscription renews, you will be charged the full billing amount. Only one trial or
   promotional subscription is available per household. If your DashPass subscription is ever terminated
   for any reason, you shall not be eligible for a free trial on any subsequent DashPass subscription.

   Cancellations: You can cancel your DashPass subscription at any time through the Services.
   Instructions on how to cancel are available here
   (https://help.doordash.com/consumers/s/article/How-do-I-cancel-my-Dashpass-subscription) and
   on Caviar here (https://help.trycaviar.com/consumers/s/article/How-do-I-cancel-my-Dashpass-
   subscription). You must cancel at least one (1) day before the next-scheduled subscription renewal
   date to avoid being charged for the next subscription period (e.g., if renewal date is January 10, you
   must cancel by 11:59:59 pm PT on January 9).c

   If you participated in a free trial or other promotional subscription period for DashPass, you may
   cancel within the árst 48 hours of your paid DashPass subscription and receive a full refund of your
   DashPass fee (as applicable).c

   For both monthly and annual subscribers, if you cancel your DashPass subscription within the árst 48
   hours and have not placed a DashPass-eligible order during that period, DoorDash may, in its sole
   discretion, refund your DashPass fee.

   If you cancel your DashPass subscription at any other time, you will not receive a refund, but you can
   continue to enjoy the Reduced Fees and other DashPass beneáts through the end of your then-
   current subscription period.

   DashPass Beneáts for Chase Cardmembers: Chase cardmembers are eligible for certain DashPass
   beneáts on both DoorDash and Caviar when an eligible Chase credit card is added to either account.
   The speciác beneáts depend upon which Chase credit card is added to your account. These beneáts
   are subject to this Agreement and the DoorDash Terms and Conditions for Promotional Oàers and
   Credits as well as the following card-speciác terms:


          • Chase Sapphire Reserve®c (https://www.chase.com/digital/resources/terms-of-use/csr-
            doordash.html)

          • Chase Sapphire® & Chase Sapphire Preferred®c
            (https://www.chase.com/digital/resources/terms-of-use/sapphire-doordash)
https://help.doordash.com/consumers/s/terms-and-conditions-us?language=en_US                                11/26
9/7/21, 4:05 PM          Case 1:21-cv-07695 Document 1-1   Filed
                                                       Terms       09/15/21
                                                             of Service USA Page 13 of 27

          • Chase Freedom (https://www.chase.com/digital/resources/terms-of-use/freedom-doordash)

          • Chase Slat (https://www.chase.com/digital/resources/terms-of-use/slate-doordash)e



   Additional information about the DashPass beneáts for Chase cardmembers can be found here
   (https://help.doordash.com/consumers/s/article/Chase-Partnership?language=en_US).

   Updates and Changes: The DashPass prices and features may change in the future. If DoorDash
   changes the monthly or annual fee charged for a DashPass subscription, DoorDash will notify you and
   provide you with the opportunity to change your subscription before DashPass is renewed for another
   subscription term. Your continued use of the Services after the change becomes eàective will
   constitute your acceptance of the fee change. If you do not wish to continue subscribing with the new
   fees, you may cancel your DashPass subscription within the speciáed notice period. Any DashPass
   subscriptions will be subject to the terms and conditions in eàect at the time you sign up or your
   subscription renews. DoorDash may also make such changes with respect to current DashPass
   subscriptions. In that case, DoorDash will provide you with notice via email of the changes and when
   those changes will take eàect. If you disagree with the changes to your current DashPass subscription
   terms and conditions, you may cancel your DashPass subscription and receive a refund of your
   subscription fee on a pro rata basis calculated from the end of the month during which you cancel the
   subscription.

   No Transfer or Assignments & Cancellations by DoorDash: Your DashPass subscription cannot be
   transferred or assigned. DoorDash reserves the right to accept, refuse, suspend, or cancel your
   DashPass subscription at any time in its sole discretion. If DoorDash cancels your DashPass
   subscription, you will receive a refund of your subscription fee on a pro rata basis calculated from the
   end of the month during which your subscription was cancelled, unless DoorDash terminates your
   account or your DashPass subscription because it determines, in its sole discretion, that your actions
   or your use of the Services violates this Agreement or has harmed another User.c

   (g) Gift Cards. Except as provided below, Gift Cards may be redeemable towards eligible orders
   placed on www.doordash.com (https://www.doordash.com/) or www.trycaviar.com
   (http://www.trycaviar.com) in the Caviar and DoorDash apps in the United States. But if you have a
   Gift Card that was purchased and used September 15, 2020, you must use any remaining balance of
   that Gift Card on the service (Caviar or DoorDash) where the card was árst redeemed. Gift Cards are
   made available and provided by DoorDash, Inc. Gift Cards are not redeemable for cash except when
   required by applicable law. For more information on the Gift Card Terms and Conditions, visit
   dasherhelp.doordash.com/doordash-gift-cards.
   (https://help.doordash.com/consumers/s/article/DoorDash-Gift-Cards-Terms?language=en_US)c


   12. Di
       Disspute Re
                Ressolu
                      ution.
https://help.doordash.com/consumers/s/terms-and-conditions-us?language=en_US                              12/26
9/7/21, 4:05 PM          Case 1:21-cv-07695 Document 1-1   Filed
                                                       Terms       09/15/21
                                                             of Service USA Page 14 of 27


   PLEAS
   PLE ASE
         E RE
           READ
              AD THE FOLLOWIN  NG SECT
                                     CTIOON CARE
                                            CAREF FULLY. IT
                                                          T RE
                                                            REQ
                                                              QUIRE
                                                                 RESS YOU
   TO ARB
      ARBITTRA
            RAT
             ATE DIS
                   SPU
                     PUT
                       TES WITTH DO
                                 DOO ORD
                                       RDAS
                                          ASH
                                            H AN
                                              ANDD LIM
                                                     MIT
                                                       TS THE MAN
                                                                ANN
                                                                  NER INN
   WHICH
       CH YOU CAN SEEK RE REL
                            LIE
                              EF. THIS
                                     S SECT
                                         CTIO
                                            ON 12 OF THISS AGRE
                                                              REE
                                                                EMENT
   SHAL
    HALLL BE RE
             REFFERRE
                  RREDD TO AS THE “ARB
                                   ARBITTRA
                                         RAT
                                           ATIO
                                              ON AGREREE
                                                       EMENT ”.
   (a) Scope of Arbitration Agreement. You agree that any dispute or claim relating in any way to your
   access or use of the Services as a User of the Services, to any advertising or marketing
   communications regarding DoorDash or the Services, to any products or services sold or distributed
   through the Services that you received as a User of our Services, or to any aspect of your relationship
   or transactions with DoorDash as a User of our Services will be resolved by binding arbitration, rather
   than in court, except that (1) you may assert claims in small claims court if your claims qualify, so long
   as the matter remains in such court and advances only on an individual (non-class, non-
   representative) basis; and (2) you or DoorDash may seek equitable relief in court for infringement or
   other misuse of intellectual property rights (such as trademarks, trade dress, domain names, trade
   secrets, copyrights, and patents). This Arbitration Agreement shall apply, without limitation, to all
   claims that arose or were asserted before the Eàective Date of this Agreement.

   CASES HAVE BEEN FILED AGAINST DOORDASH—AND OTHERS MAY BE FILED IN THE FUTURE
   —THAT ATTEMPT TO ASSERT CLASS ACTION CLAIMS, AND BY ACCEPTING THIS ARBITRATION
   AGREEMENT YOU ELECT NOT TO PARTICIPATE IN SUCH CASES.

   IF YOU AGREE TO ARBITRATION WITH DOORDASH, YOU ARE AGREEING IN ADVANCE THAT
   YOU WILL NOT PARTICIPATE IN OR SEEK TO RECOVER MONETARY OR OTHER RELIEF IN ANY
   SUCH CLASS, COLLECTIVE, AND/OR REPRESENTATIVE LAWSUIT. INSTEAD, BY AGREEING TO
   ARBITRATION, YOU MAY BRING YOUR CLAIMS AGAINST DOORDASH IN AN INDIVIDUAL
   ARBITRATION PROCEEDING. IF SUCCESSFUL ON SUCH CLAIMS, YOU COULD BE AWARDED
   MONEY OR OTHER RELIEF BY AN ARBITRATOR.

   (b) nformal Resolu  ution. You and DoorDash agree that good-faith informal eàorts to resolve disputes
   often can result in a prompt, low-cost and mutually beneácial outcome. You and DoorDash therefore
   agree that, before either you or DoorDash demands arbitration against the other, we will personally
   meet and confer, via telephone or videoconference, in a good-faith eàort to resolve informally any
   claim covered by this mutual Arbitration Agreement. If you are represented by counsel, your counsel
   may participate in the conference, but you shall also fully participate in the conference. The party
   initiating the claim must give notice to the other party in writing of its, his, or her intent to initiate an
   informal dispute resolution conference, which shall occur within 60 days after the other party receives
   such notice, unless an extension is mutually agreed upon by the parties. To notify DoorDash that you
   intend to initiate an informal dispute resolution conference, email
   Informal.Resolution@doordash.com, providing your name, telephone number associated with your
   DoorDash account (if any), the email address associated with your DoorDash account, and a
   description of your claim. In the interval between the party receiving such notice and the informal

https://help.doordash.com/consumers/s/terms-and-conditions-us?language=en_US                                  13/26
9/7/21, 4:05 PM          Case 1:21-cv-07695 Document 1-1   Filed
                                                       Terms       09/15/21
                                                             of Service USA Page 15 of 27
   dispute resolution conference, the parties shall be free to attempt to resolve the initiating party’s
   claims. Engaging in an informal dispute resolution conference is a requirement that must be fulálled
   before commencing arbitration.cccThe statute of limitations and any áling fee deadlines shall be tolled
   while the parties engage in the informal dispute resolution process required by this paragraph.

   (c) Arbitration Rule
                      es and Forum. This Arbitration Agreement is governed by the Federal Arbitration
   Act (“FAA”) in all respects. If for whatever reason the rules and procedures of the FAA cannot apply,
   the state law governing arbitration agreements in the state in which you reside shall apply. Before a
   party may begin an arbitration proceeding, that party must send notice of an intent to initiate
   arbitration and certifying completion of the informal dispute resolution conference pursuant to
   paragraph 12(b). If this notice is being sent to DoorDash, it must be sent by email to the counsel who
   represented DoorDash in the informal dispute resolution process, or if there was no such counsel then
   by mail to General Counsel, at 303 2nd Street, Suite 800, San Francisco, CA, 94107. The arbitration
   will be conducted by ADR Services, Inc. under its rules and pursuant to the terms of this Agreement.
   Arbitration demands áled with ADR Services, Inc. must include (1) the name, telephone number,
   mailing address, and e-mail address of the party seeking arbitration; (2) a statement of the legal claims
   being asserted and the factual bases of those claims; (3) a description of the remedy sought and an
   accurate, good-faith calculation of the amount in controversy, enumerated in United States Dollars
   (any request for injunctive relief or attorneys’ fees shall not count toward the calculation of the
   amount in controversy unless such injunctive relief seeks the payment of money); and (4) the
   signature of the party seeking arbitration. Disputes shall be subject to ADR Services, Inc.’s most
   current version of its Arbitration Rules, available as of December 21, 2020 at
   https://www.adrservices.com/services/arbitration-rules
   (https://www.adrservices.com/services/arbitration-rules)cor by calling ADR Services, Inc. atc310-201-
   0010 (about:blank). The fees that shall apply to arbitrations administered by ADR Services, Inc. are set
   forth on ADR Services, Inc.’s website, available as of December 21, 2020 at
   https://www.adrservices.com/rate-fee-schedule/ (https://www.adrservices.com/rate-fee-schedule/).
   Speciácally, the fees set forth in ADR Services, Inc.’s Mass Employment Arbitration Fee Schedule shall
   apply when twenty (20) or more arbitration claims are áled which: (1) involve the same or similar
   parties; (2) are based on the same or similar claims which arise from the same or substantially identical
   transactions, incidents, or events requiring the determination of the same or substantially identical
   questions of law or fact; and (3) involve the same or coordinated counsel for the parties. In all other
   circumstances, the fees set forth in ADR Services, Inc.’s General Fee Schedule shall apply, except that
   DoorDash will pay the portion of the initial case opening fees (if any) that exceeds the áling fee to ále
   the case in a court of competent jurisdiction embracing the location of the arbitration. Payment of all
   áling, administration, and arbitration fees will be governed by ADR Services, Inc.’s rules. If the
   arbitrator ánds that you cannot aàord to pay ADR Services, Inc.’s áling, administrative, hearing and/or
   other fees and cannot obtain a waiver of fees from ADR Services, Inc., DoorDash will pay them for you.
   If ADR Services, Inc. is not available to arbitrate, the parties will mutually select an alternative arbitral
   forum. You may choose to have the arbitration conducted by telephone, video conference, based on
   written submissions, or in person in the county where you live or at another mutually agreed location.
https://help.doordash.com/consumers/s/terms-and-conditions-us?language=en_US                                  14/26
9/7/21, 4:05 PM          Case 1:21-cv-07695 Document 1-1   Filed
                                                       Terms       09/15/21
                                                             of Service USA Page 16 of 27

   (d) Arbitrator Powers. The arbitrator, and not any federal, state, or local court or agency, shall have
   exclusive authority to resolve any dispute relating to the interpretation, applicability, enforceability or
   formation of this Arbitration Agreement including, but not limited to any claim that all or any part of
   this Arbitration Agreement is void or voidable. All disputes regarding the payment of arbitrator or
   arbitration-organization fees including the timing of such payments and remedies for nonpayment,
   shall be determined exclusively by an arbitrator, and not by any court. The arbitration will decide the
   rights and liabilities, if any, of you and DoorDash. Except as expressly agreed to in Section 12(g) of this
   Agreement, the arbitration proceeding will not be consolidated with any other matters or joined with
   any other proceedings or parties. The arbitrator will have the authority to grant motions dispositive of
   all or part of any claim or dispute. The arbitrator will have the authority to award, on an individual basis,
   monetary damages and to grant any non-monetary remedy or relief available to an individual under
   applicable law, the arbitral forum’s rules, and this Agreement (including this Arbitration Agreement).
   The arbitrator will issue a written statement of decision describing the essential ándings and
   conclusions on which any award (or decision not to render an award) is based, including the
   calculation of any damages awarded. The award shall be binding only among the parties and shall
   have no preclusive eàect in any other arbitration or other proceeding involving a diàerent party. The
   arbitrator shall follow the applicable law. The arbitrator has the same authority to award relief on an
   individual basis that a judge in a court of law would have. The arbitrator’s decision is ánal and binding
   on you and DoorDash.

   (e) Waiver of Jury Trial.. YOU AND DOORDASH WAIVE ANY CONSTITUTIONAL AND STATUTORY
   RIGHTS TO SUE IN COURT AND RECEIVE A JUDGE OR JURY TRIAL. You and DoorDash are
   instead electing to have claims and disputes resolved by arbitration, except as speciáed in Section
   12(a) above. There is no judge or jury in arbitration, and court review of an arbitration award is limited.

   (f) Waiver of Cla
                   ass or Consoliidated Actions. EXCEPT AS EXPRESSLY AGREED TO IN SECTION 12(G)
   OF THIS AGREEMENT, YOU AND DOORDASH AGREE TO WAIVE ANY RIGHT TO RESOLVE
   CLAIMS WITHIN THE SCOPE OF THIS ARBITRATION AGREEMENT ON A CLASS, COLLECTIVE,
   OR REPRESENTATIVE BASIS. ALL CLAIMS AND DISPUTES WITHIN THE SCOPE OF THIS
   ARBITRATION AGREEMENT MUST BE ARBITRATED ON AN INDIVIDUAL BASIS AND NOT ON A
   CLASS OR COLLECTIVE BASIS EXCEPT AS SET FORTH IN SECTION 12(G). CLAIMS OF MORE
   THAN ONE CUSTOMER OR USER CANNOT BE ARBITRATED OR LITIGATED JOINTLY OR
   CONSOLIDATED WITH THOSE OF ANY OTHER CUSTOMER OR USER EXCEPT AS SET FORTH IN
   SECTION 12(G). If, however, this waiver of class or consolidated actions is deemed invalid or
   unenforceable with respect to a particular claim or dispute, neither you nor DoorDash is entitled to
   arbitration of such claim or dispute. Instead, all such claims and disputes will then be resolved in a
   court as set forth in Section 20. This provision does not prevent you or DoorDash from participating in
   a class-wide settlement of claims.




https://help.doordash.com/consumers/s/terms-and-conditions-us?language=en_US                                  15/26
9/7/21, 4:05 PM          Case 1:21-cv-07695 Document 1-1   Filed
                                                       Terms       09/15/21
                                                             of Service USA Page 17 of 27

   (g) Batch Arbitrations. To increase eâciency of resolution, in the event 100 or more similar arbitration
   demands against DoorDash, presented by or with the assistance of the same law árm or organization,
   are submitted to an arbitration provider selected in accordance with the rules described above within
   a 30-day period, the arbitration provider shall (i) group the arbitration demands into batches of no
   more than 100 demands per batch (plus, to the extent there are less than 100 arbitration demands
   left over after the batching described above, a ánal batch consisting of the remaining demands); and
   (ii) provide for resolution of each batch as a single arbitration with one set of áling and administrative
   fees and one arbitrator assigned per batch. You agree to cooperate in good faith with DoorDash and
   the arbitration provider to implement such a batch approach to resolution and fees.

   (h) Opt Out. DoorDash’s updates to these Terms and Conditions do not provide a new opportunity to
   opt out of the Arbitration Agreement for customers or Users who had previously agreed to a version
   of DoorDash’s or Caviar’s Terms and Conditions and did not validly opt out of arbitration. DoorDash
   will continue to honor the valid opt outs of customers or Users who validly opted out of the Arbitration
   Agreement in a prior version of the Terms and Conditions. If you are a customer or User who creates a
   DoorDash or Caviar account for the árst time on or after November 10, 2020, you may opt out of this
   Arbitration Agreement. If you do so, neither you nor DoorDash can force the other to arbitrate as a
   result of this Agreement. To opt out, you must notify DoorDash in writing no later than 30 days after
   árst becoming subject to this Arbitration Agreement. Your notice must include your name and
   address, your DoorDash username (if any), the email address you currently use to access your
   DoorDash account (if you have one), and a CLEAR statement that you want to opt out of this
   Arbitration Agreement. You must send your opt-out notice to: opt-out@doordash.com. If you opt out
   of this Arbitration Agreement, all other parts of this Agreement will continue to apply to you.

   (i) No Eàect on In
                    ndependent Contractor Agreement. NOTWITHSTANDING ANYTHING TO THE
   CONTRARY IN THIS AGREEMENT, NOTHING IN THIS AGREEMENT SHALL SUPERSEDE, AMEND,
   OR MODIFY THE TERMS OF ANY SEPARATE AGREEMENT(S) BETWEEN YOU AND DOORDASH
   RELATING TO YOUR WORK AS AN EMPLOYEE OR INDEPENDENT CONTRACTOR, INCLUDING
   WITHOUT LIMITATION, ANY INDEPENDENT CONTRACTOR AGREEMENT GOVERNING YOUR
   SERVICES AS A CONTRACTOR. FOR THE AVOIDANCE OF DOUBT, IF YOU ARE A CONTRACTOR,
   OPTING-OUT OF THE ARBITRATION AGREEMENT SET FORTH IN THIS SECTION 12 HAS NO
   EFFECT ON YOUR AGREEMENT TO ARBITRATE DISPUTES COVERED BY YOUR INDEPENDENT
   CONTRACTOR AGREEMENT WITH DOORDASH.

   (j) Survival.. This Arbitration Agreement will survive any termination of your relationship with
   DoorDash.c

   (k) Modiácation. Notwithstanding any provision in the Agreement to the contrary, we agree that if
   DoorDash makes any future material change to this Arbitration Agreement, it will not apply to any
   individual claim(s) that you had already provided notice of to DoorDash.



https://help.doordash.com/consumers/s/terms-and-conditions-us?language=en_US                                16/26
9/7/21, 4:05 PM          Case 1:21-cv-07695 Document 1-1   Filed
                                                       Terms       09/15/21
                                                             of Service USA Page 18 of 27
   13.. Third-P
   13       d-Pa
               arty In
                     nteractions.

   (a) Third-P
             Party Websites, Appliications and Advertisements. The Services may contain links to third-
   party websites (““Third-P
                           Party Websites”) and applications (““Third-P Party Appliications”) and
   advertisements (““ Third-P
                            Party Advertisements”) (collectively, “Third-Party Websites &
   Advertisements”). When you click on a link to a Third-Party Website, Third-Party Application or Third-
   Party Advertisement, DoorDash will not warn you that you have left DoorDash’s website or Services
   and will not warn you that you are subject to the terms and conditions (including privacy policies) of
   another website or destination. Such Third-Party Websites & Advertisements are not under the
   control of DoorDash. DoorDash is not responsible for any Third-Party Websites, Third-Party
   Applications or any Third-Party Advertisements. DoorDash does not review, approve, monitor,
   endorse, warrant, or make any representations with respect to such Third-Party Websites &
   Advertisements, or their products or services. You use all links in Third-Party Websites &
   Advertisements at your own risk. You should review applicable terms and policies, including privacy
   and data gathering practices of any Third-Party Websites or Third-Party Applications, and make
   whatever investigation you feel necessary or appropriate before proceeding with any transaction with
   any third party.

   (b) App Stores. You acknowledge and agree that the availability of the Software and the Services is
   dependent on the third party from which you received the application license, e.g., the Apple iPhone
   or Android app stores (““App Store”). You acknowledge and agree that this Agreement is between you
   and DoorDash and not with the App Store. DoorDash, not the App Store, is solely responsible for the
   Software and the Services, including the mobile application(s), the content thereof, maintenance,
   support services and warranty therefor, and addressing any claims relating thereto (e.g., product
   liability, legal compliance or intellectual property infringement). In order to use the Software and the
   Services, you must have access to a wireless network, and you agree to pay all fees associated with
   such access. You also agree to pay all fees (if any) charged by the App Store in connection with the
   Software or the Services. You agree to comply with, and your license to use the Software and the
   Services is conditioned upon your compliance with, all applicable third-party terms of agreement
   (e.g., the App Store’s terms and policies) when using the Software or the Services. You represent and
   warrant that you are not located in a country that is subject to a U.S. Government embargo, or that
   has been designated by the U.S. Government as a “terrorist supporting” country, and you represent
   and warrant that you are not listed on any U.S. Government list of prohibited or restricted parties. You
   acknowledge and agree that each App Store (and its aâliates) is an intended third-party beneáciary
   of this Agreement and has the right to enforce the terms and conditions of this Agreement.


   14. Social Medi
   14.          diaa Guide
                        deliines.
   Doo
   Do  orDa
         Dassh maintains certain social medi
                                           dia
                                             a pages for the be
                                                             benneát of the Do
                                                                            Doo
                                                                              orDa
                                                                                Dassh
   community. By posting, commenting, or otherwise interacting with these pages,
   you agree to abi
                 bide
                    de by our Social Medidia
                                           a Co
                                             Commmunity Guidedeliines
https://help.doordash.com/consumers/s/terms-and-conditions-us?language=en_US                              17/26
9/7/21, 4:05 PM          Case 1:21-cv-07695 Document 1-1   Filed
                                                       Terms       09/15/21
                                                             of Service USA Page 19 of 27
   (https://da
            dassherhelp
                      p.do
                        dooorda
                             dassh.com/social-m
                                             -meedi
                                                 diaa-c
                                                     -coommunity-g
                                                                -guuide
                                                                     deliines).


   15.. Transactions In
   15                 nvolvving Alc
                                  cohol
   You may have the option to request delivery of alcohol products in some locations and from certain
   Merchants. If you receive your delivery in the United States, you agree that you will only order alcohol
   products if you are 21 years of age or older. If you receive your delivery in another country, you agree
   that you will only order alcohol products if you are of legal age to purchase alcohol products in the
   relevant jurisdiction. You also agree that, upon delivery of alcohol products, you will provide valid
   government-issued identiácation proving your age to the Contractor delivering the alcohol products
   and that the recipient will not be intoxicated when receiving delivery of such products. If you order
   alcohol products, you understand and acknowledge that neither DoorDash nor the Contractor can
   accept your order of alcohol products, and the order will only be delivered if the Merchant accepts
   your order. The Contractor reserves the right to refuse delivery if you are not 21 years old, if you cannot
   provide a valid government issued ID, if the name on your ID does not match the name on your order,
   or you are visibly intoxicated. If the Contractor is unable to complete the delivery of alcohol products
   for one or more of these reasons, you are subject to a non-refundable $20 re-stocking fee.



   16.. In
         nde
          demmniácation
   You agree to indemnify and hold harmless DoorDash and its oâcers, directors, employees, agents and
   aâliates (each, an “Inndemniáed Party”), from and against any losses, claims, actions, costs, damages,
   penalties, ánes and expenses, including without limitation, attorneys’ fees and expenses, that may be
   incurred by an Indemniáed Party arising out of, relating to or resulting from (a) your User Content; (b)
   your misuse of the Software or Services; (c) your breach of this Agreement or any representation,
   warranty or covenant in this Agreement; or (d) your violation of any applicable laws, rules or
   regulations through or related to the use of the Software or Services. In the event of any claim,
   allegation, suit or proceeding alleging any matter potentially covered by the agreements in this
   Section, you agree to pay for the defense of the Indemniáed Party, including reasonable costs and
   attorneys’ fees incurred by the Indemniáed Party. DoorDash reserves the right, at its own cost, to
   assume the exclusive defense and control of any matter otherwise subject to indemniácation by you,
   in which event you will fully cooperate with DoorDash in asserting any available defenses. This
   provision does not require you to indemnify any Indemniáed Party for any unconscionable
   commercial practice by such party, or for such party’s negligence, fraud, deception, false promise,
   misrepresentation or concealment, suppression or omission of any material fact in connection with
   the Software or Services. You agree that the provisions in this section will survive any termination of
   your account, this Agreement, or your access to the Software and/or Services.



   17.. Di
   17   Disscla
              aimer of Warranties
https://help.doordash.com/consumers/s/terms-and-conditions-us?language=en_US                                18/26
9/7/21, 4:05 PM          Case 1:21-cv-07695 Document 1-1   Filed
                                                       Terms       09/15/21
                                                             of Service USA Page 20 of 27

   YOU EXPRESSLY UNDERSTAND AND AGREE THAT TO THE FULLEST EXTENT OF LAW, YOUR
   USE OF THE SOFTWARE AND SERVICES IS ENTIRELY AT YOUR OWN RISK. CHANGES ARE
   PERIODICALLY MADE TO THE SOFTWARE AND SERVICES AND MAY BE MADE AT ANY TIME
   WITHOUT NOTICE TO YOU. THE SOFTWARE AND SERVICES ARE PROVIDED ON AN “AS IS”
   BASIS WITHOUT WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING, BUT
   NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
   PURPOSE AND NON-INFRINGEMENT. DOORDASH MAKES NO WARRANTIES OR
   REPRESENTATIONS ABOUT THE ACCURACY, RELIABILITY, COMPLETENESS OR TIMELINESS
   OF THE CONTENT MADE AVAILABLE THROUGH THE SOFTWARE OR SERVICES, OR THE
   SERVICES, SOFTWARE, TEXT, GRAPHICS OR LINKS.

   DOORDASH DOES NOT WARRANT THAT THE SOFTWARE OR SERVICES WILL OPERATE
   ERROR-FREE OR THAT THE SOFTWARE OR SERVICES ARE FREE OF COMPUTER VIRUSES
   AND OTHER HARMFUL MALWARE. IF YOUR USE OF THE SOFTWARE OR SERVICES RESULTS
   IN THE NEED FOR SERVICING OR REPLACING EQUIPMENT OR DATA, DOORDASH SHALL NOT
   BE RESPONSIBLE FOR THOSE ECONOMIC COSTS.



   18.. In
   18    nternet De
                 Dela
                    ays
   The Software and Services may be subject to limitations, delays, and other problems inherent in the
   use of the Internet and electronic communications. Except as set forth in DoorDash’s Privacy Policy or
   as otherwise required by applicable law, DoorDash is not responsible for any delays, delivery failures,
   or damage, loss or injury resulting from such problems.



   19.. Breach An
   19          Andd Limitation of Liabi
                                     biliity
   (a) General.. You understand and agree that a key element of the Services and this Agreement is your
   and our mutual desire to keep the Services simple and eâcient, and to provide the Software and
   Services at low cost.ccYou understand and agree to the limitations on remedies and liabilities set forth
   in this Section 19 to keep the Software and Services simple and eâcient, and costs low, for all Users.

   (b) Cap on Liabiliity. TO THE FULLEST EXTENT PERMITTED BY LAW, DOORDASH’S AGGREGATE
   LIABILITY SHALL NOT EXCEED THE GREATER OF AMOUNTS ACTUALLY PAID BY AND/OR DUE
   FROM YOU TO DOORDASH IN THE SIX (6) MONTH PERIOD IMMEDIATELY PRECEDING THE
   EVENT GIVING RISE TO SUCH CLAIM. THIS CAP ON LIABILITY SHALL APPLY FULLY TO
   RESIDENTS OF NEW JERSEY.

   (c) Discla
            aimer of Certain Damages. TO THE FULLEST EXTENT OF LAW, DOORDASH SHALL NOT
   BE LIABLE TO YOU OR ANYONE ELSE FOR ANY INDIRECT, PUNITIVE, SPECIAL, EXEMPLARY,
   INCIDENTAL, CONSEQUENTIAL OR OTHER DAMAGES OF ANY TYPE OR KIND (INCLUDING

https://help.doordash.com/consumers/s/terms-and-conditions-us?language=en_US                              19/26
9/7/21, 4:05 PM          Case 1:21-cv-07695 Document 1-1   Filed
                                                       Terms       09/15/21
                                                             of Service USA Page 21 of 27
   PERSONAL INJURY, LOST PROFITS, PAIN AND SUFFERING, EMOTIONAL DISTRESS, AND LOSS
   OF DATA, REVENUE, USE AND ECONOMIC ADVANTAGE). THE FOREGOIN NG DISSCLAIMMER OF
   PUNITTIV
          VE AND EXEMPLARY DAMAGES, AND THE ENTIRRE DIS
                                                      SCLAIM
                                                           MER OF DAMAGES FOR
   PERSONAL INNJURY OR PROPERTY DAMAGE, OR FOR ANY INNJURY CAUSED BY DOORDASH’S
   FRAUD OR FRAUDULENT MIS  SREPRESENTATIO
                                         ON, SHALL NOT APPLY TO USERS WHO RESID
                                                                              DE
   IN
    N THE STATE OF NEW JERSEY.



   20.. Exclu
   20       usive Venue
   To the extent the parties are permitted under this Agreement to initiate litigation in a court, both you
   and DoorDash agree that all claims and disputes arising out of or relating to the Agreement will be
   litigated exclusively in the state or federal courts located in San Francisco County if you are a
   California citizen or resident, and in the United States District Court for the District in which you reside
   if you are not a California citizen or resident.



   21. Termination
   If you violate this Agreement, DoorDash may respond based on a number of factors including, but not
   limited to, the egregiousness of your actions and whether a pattern of harmful behavior exists.c

   In addition, at its sole discretion, DoorDash may modify or discontinue the Software or Service, or may
   modify, suspend or terminate your access to the Software or the Services, for any reason, with or
   without notice to you and without liability to you or any third party. In addition to suspending or
   terminating your access to the Software or the Service, DoorDash reserves the right to take
   appropriate legal action, including without limitation, pursuing civil, criminal or injunctive redress.
   Even after your right to use the Software or the Services is terminated, this Agreement will remain
   enforceable against you. All provisions which by their nature should survive to give eàect to those
   provisions shall survive the termination of this Agreement.



   22. Pr
       Proocedu
             durre for Making Cla
                                aims of Co
                                        Coppyright In
                                                    nfringement.
   It is DoorDash’s policy to terminate membership privileges of any User who repeatedly infringes
   copyright upon prompt notiácation to DoorDash by the copyright owner or the copyright owner’s
   legal agent. Without limiting the foregoing, if you believe that your work has been copied and posted
   on the Services in a way that constitutes copyright infringement, please provide our Copyright Agent
   with the following information: (a) an electronic or physical signature of the person authorized to act
   on behalf of the owner of the copyright interest; (b) a description of the copyrighted work that you
   claim has been infringed; (c) a description of the location on the Services of the material that you
   claim is infringing; (d) your address, telephone number and e-mail address; (e) a written statement by
   you that you have a good faith belief that the disputed use is not authorized by the copyright owner,
https://help.doordash.com/consumers/s/terms-and-conditions-us?language=en_US                                 20/26
9/7/21, 4:05 PM          Case 1:21-cv-07695 Document 1-1   Filed
                                                       Terms       09/15/21
                                                             of Service USA Page 22 of 27
   its agent or the law; and (f) a statement by you, made under penalty of perjury, that the above
   information in your notice is accurate and that you are the copyright owner or authorized to act on the
   copyright owner’s behalf. Contact information for DoorDash’s Copyright Agent for notice of claims of
   copyright infringement is as follows: General Counsel, DoorDash, Inc., 303 2nd St, Suite 800, San
   Francisco, CA 94107.



   23.. General
   (a) No Joint Venture or Partnership. No joint venture, partnership, employment, or agency
   relationship exists between you, DoorDash or any third-party provider as a result of this Agreement or
   use of the Software or Services.

   (b) Choice of Law. This Agreement is governed by the laws of the State of Delaware consistent with
   the Federal Arbitration Act, without giving eàect to any principles that provide for the application of
   the law of any other jurisdiction.

   (c) Severabiliity. Except as otherwise provided in this Agreement, if any provision of this Agreement is
   found to be invalid, the invalidity of such provision shall not aàect the validity of the remaining
   provisions of this Agreement, which shall remain in full force and eàect.

   (d) Consumer Compla
                     aints. In accordance with California Civil Code § 1789.3, you may report
   complaints to the Complaint Assistance Unit of the Division of Consumer Services of the California
   Department of Consumer Aàairs by contacting them in writing at 400 R Street, Sacramento, CA
   95814, or by telephone at (800) 952-5210.

   (e) Accessing and Downlo
                          oading the Appliication from iTunes. The following applies to any Software
   accessed through or downloaded from the Apple App Store (an “App Store Sourced Application”):

   (1) You acknowledge and agree that (i) the Agreement is concluded between you and DoorDash only,
   and not Apple, and (ii) DoorDash, not Apple, is solely responsible for the App Store Sourced
   Application and content thereof. Your use of the App Store Sourced Application must comply with
   the App Store Terms of Service.

   (2) You acknowledge that Apple has no obligation whatsoever to furnish any maintenance and
   support services with respect to the App Store Sourced Application.

   (3) In the event of any failure of the App Store Sourced Application to conform to any applicable
   warranty, you may notify Apple, and Apple will refund the purchase price, if any, for the App Store
   Sourced Application to you and to the fullest extent permitted by law, Apple will have no other
   warranty obligation whatsoever with respect to the App Store Sourced Application. As between
   DoorDash and Apple, any other claims, losses, liabilities, damages, costs or expenses attributable to
   any failure to conform to any warranty will be the sole responsibility of DoorDash.

https://help.doordash.com/consumers/s/terms-and-conditions-us?language=en_US                                 21/26
9/7/21, 4:05 PM          Case 1:21-cv-07695 Document 1-1   Filed
                                                       Terms       09/15/21
                                                             of Service USA Page 23 of 27

   (4) You and DoorDash acknowledge that, as between DoorDash and Apple, Apple is not responsible
   for addressing any claims you have or any claims of any third party relating to the App Store Sourced
   Application or your possession and use of the App Store Sourced Application, including, but not
   limited to: (i) product liability claims; (ii) any claim that the App Store Sourced Application fails to
   conform to any applicable legal or regulatory requirement; and (iii) claims arising under consumer
   protection or similar legislation.

   (5) You and DoorDash acknowledge that, in the event of any third-party claim that the App Store
   Sourced Application or your possession and use of that App Store Sourced Application infringes that
   third party’s intellectual property rights, as between DoorDash and Apple, DoorDash, not Apple, will
   be solely responsible for the investigation, defense, settlement and discharge of any such intellectual
   property infringement claim to the extent required by the Terms.

   (6) You and DoorDash acknowledge and agree that Apple, and Apple’s subsidiaries, are third-party
   beneáciaries of the Terms as related to your license of the App Store Sourced Application, and that,
   upon your acceptance of the terms and conditions of the Terms, Apple will have the right (and will be
   deemed to have accepted the right) to enforce the Terms as related to your license of the App Store
   Sourced Application against you as a third-party beneáciary thereof.

   (7) Without limiting any other terms of the Terms, you must comply with all applicable third-party
   terms of agreement when using the App Store Sourced Application.

   (f) Notice. Where DoorDash requires that you provide an e-mail address, you are responsible for
   providing DoorDash with your most current e-mail address. In the event that the last e-mail address
   you provided to DoorDash is not valid, or for any reason is not capable of delivering to you any notices
   required or permitted by this Agreement, DoorDash’s dispatch of the e-mail containing such notice
   will nonetheless constitute eàective notice. You may give notice to DoorDash through the following
   web form: https://help.doordash.com/consumers/s/contactsupport
   (https://help.doordash.com/consumers/s/contactsupport). Such notice shall be deemed given on
   the next business day after such e-mail is actually received by DoorDash.

   (g) Ele
         ectronic Communications. For contractual purposes, you (1) consent to receive communications
   from DoorDash in an electronic form; and (2) agree that all terms and conditions, agreements, notices,
   disclosures, and other communications that DoorDash provides to you electronically satisfy any legal
   requirement that such communications would satisfy if they were in writing. You agree to keep your
   contact information, including email address, current. This subparagraph does not aàect your
   statutory rights.

   (h) Transfer and Assignment. This Agreement, and any rights and licenses granted hereunder, may not
   be transferred or assigned by you, but may be assigned by DoorDash without restriction. Any
   attempted transfer or assignment in violation hereof shall be null and void. This Agreement binds and
   inures to the beneát of each party and the party’s successors and permitted assigns.

https://help.doordash.com/consumers/s/terms-and-conditions-us?language=en_US                                  22/26
9/7/21, 4:05 PM          Case 1:21-cv-07695 Document 1-1   Filed
                                                       Terms       09/15/21
                                                             of Service USA Page 24 of 27

   (i) Entire Agreement. This Agreement is the ánal, complete and exclusive agreement of the parties
   with respect to the subject matter hereof and supersedes and merges all prior discussions between
   the parties with respect to such subject matter. However, nothing in this Agreement shall supersede,
   amend, or modify the terms of any separate agreement(s) between you and DoorDash relating to
   your work as an employee or independent contractor, including, without limitation, any Independent
   Contractor Agreement governing your eàorts as a Contractor.



   24.. Co
   24   Con
          ntact In
                 nformation
   DoorDash welcomes your questions or comments regarding the Terms:

   DoorDash, Inc.

   303 2nd St, Suite 800

   San Francisco, CA 94107

   Help Form: https://help.doordash.com/consumers/s/contactsupport

   Telephone Number: +1 (855) 973-1040




                     Not a DoorDash Customer? Check out your help site below!




https://help.doordash.com/consumers/s/terms-and-conditions-us?language=en_US                          23/26
9/7/21, 4:05 PM          Case 1:21-cv-07695 Document 1-1   Filed
                                                       Terms       09/15/21
                                                             of Service USA Page 25 of 27




https://help.doordash.com/consumers/s/terms-and-conditions-us?language=en_US                24/26
9/7/21, 4:05 PM          Case 1:21-cv-07695 Document 1-1   Filed
                                                       Terms       09/15/21
                                                             of Service USA Page 26 of 27




                                                                                   I'm a




                                                                 Dasher




                                  (https://help.doordash.com/dashers/s/)




                                                                                   I'm a




                                                               M        h
https://help.doordash.com/consumers/s/terms-and-conditions-us?language=en_US   t            25/26
9/7/21, 4:05 PM          Case 1:21-cv-07695 Document 1-1   Filed
                                                       Terms       09/15/21
                                                             of Service USA Page 27 of 27
                                                               Merchant




                                 (https://help.doordash.com/merchants/s/)




           Get to Know Us                             Let Us Help
                                                                p You                     Do
                                                                                           oing Business
           About Us (https://www.…                    Account Details (https:/…           Become a Dasher (https…
           Careers (https://www.d…                    Order History (https://w…           Be a Partner Restaurant…
           Blog (http://blog.doord…                   Help (https://help.door…            Get Dashers for Deliveri…
           LinkedIn (https://www.li…                  Have an emergency? (h…
           GlassDoor (https://www…
           Accessibility (https://w…




                                                                   (https://play.google.com/store/apps/details?
                                                                   id=com.dd.doordash) (https://app.adjust.com/bo0s4
                                                                                           engagement_type=fallback_clic




      Terms of Service
      (https://www.doordash.com/terms/)
      Privacy                                                                     (http://facebook.com/doordash)
      (https://www.doordash.com/privacy/)                                            (http://twitter.com/doordash)
      Delivery Locations                                                          (http://instagram.com/doordash)
      (https://www.doordash.com/food-delivery/)                         (https://www.glassdoor.com/Overview/Working-
      © 2020 DoorDash                                                               at-DoorDash-EI_IE813073.11,19.htm)




https://help.doordash.com/consumers/s/terms-and-conditions-us?language=en_US                                          26/26
